      Case 2:15-cv-02072-CM-TJJ Document 214 Filed 02/15/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS

DEBRA HOPKINS, et al.                        )
                                             )
                   Plaintiffs                )
      vs.                                    ) Case No. 2:15-cv-2072-CM-TJJ
                                             )
BOARD OF WILSON COUNTY, KANSAS               )
COMMISSIONERS, et al.                        )
                                             )
                   Defendants                )
                                             )


                    MOTION TO APPROVE
       SETTLEMENT AND DISMISS ACTION WITH PREJUDICE

   COMES NOW, Plaintiffs and Defendants, by and through their counsel of

record, and respectfully submit their Joint Motion to Approve Settlement and

Dismiss this Action with Prejudice. In support of this Motion, parties state as

follows:

   1. Plaintiffs First Amended Complaint (Doc. No.29) alleges various tort and

      statutory claims arising out of the death of Naomi Keith at the Wilson

      County Jail on September 3, 2013.

   2. On October 1, 2018 the parties engaged in mediation with the Honorable

      Jay Daugherty, but were unsuccessful.

   3. On October 9, 2018, the parties agreed to a settlement proposal drafted by

      the mediator. This agreement will be submitted to the Court in camera.

   4. Plaintiffs believe that the total settlement amount is sufficient

      consideration for the release of all claims raised in the complaint.
      Case 2:15-cv-02072-CM-TJJ Document 214 Filed 02/15/19 Page 2 of 3




      Wherefore, the parties respectfully request the Court approve the settlement

in our finding that the settlement is reasonable and proper. The parties further

request the Court enter a final judgment of dismissal with prejudice of all claims

pursuant to Fed. R. Civ. P. 41 (a)(2).

                          Respectfully Submitted,

                                             /s/Jeremiah Johnson
                                             ________________________
                                             Jeremiah Johnson #22726
                                             The Law Offices of
                                             Jeremiah Johnson, LLC
                                             1627 Main Street, Suite 900
                                             Kansas City, MO 64108
                                             (816) 581-4600
                                             Jeremiah@kcatty.com

                                             ATTORNEY FOR PLAINTIFF


                           CERTIFICATE OF SERVICE

I hereby certify that the above and
foregoing was
sent via the Court’s ECF system
on this 15th day of February 2019, to:

Terrelle A. Mock
Fisher, Patterson, Sayler, & Smith, LLP
3550 Southwest 5th Street
Topeka, Kansas 66603
tmock@fisherpatterson.com

ATTORNEYS FOR DEFENDANTS WILSON COUNTY BOCC AND PETE
FIGGINS

J. Thaddeus Eckenrode
Lisa H. Howe
11477 Olde Cabin Road, Suite 110
St. Louis, Missouri 63141
     Case 2:15-cv-02072-CM-TJJ Document 214 Filed 02/15/19 Page 3 of 3




jte@eckenrode-law.com
lhh@eckenrode-law.com

ATTORNEYS FOR DEFENDANTS ADVANCED CORRECTIONAL
HEALTHCARE, INC.



/s/Jeremiah Johnson
__________________________________
Jeremiah Johnson
ATTORNEY FOR PLAINTIFFS
